UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):August 21, 2013 First Financial Northwest, Inc. (Exact name of registrant as specified in its charter) Washington 001-3365 26-0610707 State or other jurisdiction of Incorporation Commission File Number (I.R.S. Employer Identification No.) 201 Wells Avenue South, Renton, Washington (Address of principal executive offices) (Zip Code) Registrant’s telephone number (including area code) (425) 255-4400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On August 21, 2013, First Financial Northwest, Inc. (the “Company”) announced that the Company’s Board of Directors declared a quarterly cash dividend of $0.04 per share on the Company’s common stock.Shareholders of the Company’s common stock at the close of business on September 6, 2013 will be entitled to receive the cash dividend, which will be payable on September 20, 2013. The Company also announced that the Board of Directors has authorized the repurchase of up to 848,271 shares of the Company’s common stock, or 5 percentof the Company’s outstanding shares, over the next 90 days. The news release announcing the quarterly cash dividend and stock repurchase is attached as Exhibit 99.1 and incorporated herein by reference. Item 9.01Financial Statements and Exhibits (d) Exhibits The following exhibit is being furnished herewith and this list shall constitute the exhibit index: 99.1Press Release of First Financial Northwest, Inc. dated August 21, 2013 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. FIRST FINANCIAL NORTHWEST, INC. DATE: August 21, 2013 By: /s/Joseph W. Kiley, III Joseph W. Kiley, III Chief Operating Officer 3
